Title: [Silas Deane] to John Folger, 7 October 1777
From: Deane, Silas
To: Folger, John


This letter set in motion a train of events that culminated in a theft even more sensational than that of Arthur Lee’s papers in Berlin. Folger was one of two John Folgers of Nantucket who were Franklin’s distant relatives;  which one is uncertain. He landed in England in May from a voyage to the Falkland Islands, he said, and then crossed to France by way of Holland in order to enter the American service. Franklin, when he saw him, asked whether he wanted a privateer; no, he answered, because he knew nothing about handling cannon. In mid-July the commissioners sent him to Le Havre to examine a merchantman that they thought of buying. He advised against it, and waited for further instructions; Captain Hynson arrived soon afterward and lodged in the same house. Folger wrote Deane on the 11th, accepting the mission offered him here. The consignment turned out to be five packets. Some that were unmarked he broke open, thinking that they were for him. The crucial one, labeled “Dispatches,” he left alone; it was wrapped in brown paper and sealed, with no impressions on the wax, and tied with string. He put the packets in a weighted canvas bag and locked them in his trunk. Hynson opened it after dispatching him on an errand, slipped the string off the packet of dispatches (he presumably melted and replaced the wax), and substituted blank paper for the contents.
Folger crossed on the Benjamin, and on December 21 landed at Wilmington, N.C., short of money and with no adequate credentials. He was received with suspicion, which increased when Governor Caswell opened the packet of dispatches and found only blank paper. But Folger was allowed to continue his journey to Congress, where the committee for foreign affairs examined him. It informed the commissioners that “he was by no means a discreet person fit to have the charge of what you trusted to him,” and pointed out that “there ought to be the greatest caution used with regard to . . . those persons who are confidentially employed by You.” This mild rebuke was more than warranted. The commissioners had seen little of Folger and presumably had no ground, unless they found some in his relationship to Franklin, for thinking him discreet. They compounded their error in choosing him by sending the dispatches so inadequately wrapped as to invite tampering. Arthur Lee’s experience seems to have taught them nothing about security.
 
Sir
Paris, Octo 7. 1777
The disappointment in the Pacifique has I learn still detained you at Havre. The Commissioners are sending a swift sailing Vessel with Letters for Congress, which they desire you to take the Charge of, and deliver with your own hand. If you undertake the trust you will on receiving the Packet secure it and fix to it a proper weight for sinking it in Case of being taken. You are by no means to suffer the Packet to go out of your Possession, and for fear of Accident to you, give Orders to the Capt. of the Vessel to sink the Packet in Case of falling into the Enemies hands. You will endeavour to Pilot the Vessel into some safe Harbour and avoid speaking with any Vessel on your Passage. On your arrival you will go in Person express with the Packet to Congress, to whom we recommend you to be handsomely rewarded. Your Expences in getting away from Havre you must send us the Account of using all the Oeconomy in furnishing yourself for the Voyage in your Power, and we will Discharge it. As this is a swift Sailing Vessel, you will have a good Opportunity of returning to your Friends and of rendering an important Service to your Country. In both of which We most heartily wish you Success, and are Sir your most Obedient and very humble Servants.

PS I say if you undertake the trust, as I know not what your engagements may be, but if they should be such that you cannot, I have written to Capt. Hynson praying him to do it and in that Case you will give him this Letter. It is desired you do not mention anything of the Voyage or of the Packet going out to any one on any Account.
Capt Folger

